Title: To Benjamin Franklin from Silas Talbot, 4 June 1781
From: Talbot, Silas
To: Franklin, Benjamin


Sir/
Mill Prison Plymouth June 4th 1781
Your Excellency will by the date hereof that it comes from a prisoner, and which is the cause of my present address, therefore on the Confidence of your favor, beg leave to inform you, that in October last being then in, and having the Command, of the arm’d Ship of War, called the Genl. Washington, in which Vessel had the Misfortune to be Captured by his Brittannick Majesties Ship Culloden, and taken into N. York from whence, in consequence of orders from Admiral Rodney, Seventy men with myself mostly Capital officers of the American arm’d ships, were put on Board the ship Yarmouth and brought to this place, where I am deprived every friendly connection whereby I might Receive some Relief in this my present unhappy condition of Captivity, have therefore In consequence of your Usual benevolence taken the Liberty of thus addressing you, in hopes that you may be pleased to contribute towards my Relief, a Request which the nature of my Situation, I trust, will sufficiently apologize for, and least your Excellency should not immediately Recollect my Carrecter and Rank, beg leave to acquaint you that am the same Person, who had the honor to Receive from Congress several Considerable promotions of Rank and Honor, in the Millitary Line, in consequence of my singular and distinguished services, and in one thousand seven hundred seventy Nine, I was Honord th [with] the appointment of a captence in the Navy, and as all manner of correspondence & Negotiation between this country and the United States of America is at present stopt, and for the want of an Honorable Credit here, I am deprived of those necessarys Supplies which the peculiar Nature, of my present distressed State of Captivity doth Requier, am thereby induced to Request your Excellency will favour me, with a Som of about Fifty pounds Sterling which may be charged to me in account of my Services either in the Millitary or Navle Departments in both of which, the United States are Considerably in arrearages to me, otherways if pleased to advance me this sum on my own privet account. In hopes of your Excellency’s speedy and effectual Relief, I have the honor to be, with all due Respect, Your Excellencys obliged humble and Obedient servent
Silas Talbot

P.S. I am told that Colo. John Lawrens is with your Honor, should that be the Case, he Can give you every Necesary information of my Carrecter. I am Sir &c ST—
His Excellency Benjamin Franklin ambassador from the United States to the Court of France—

 
Addressed: His Excellency / Benjamin Franklin Esqr: / Ambassador of the United States / of America at / Paris
Notation: Talbot Mr Silas, June 4. 1781.—
